Citation Nr: 0921738	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 
1980, with periods of active duty for training and inactive 
duty for training thereafter in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2005 and June 2007 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) above.  In May 2005, the RO denied service connection 
for bilateral hearing loss and tinnitus.  In June 2007, the 
RO, in pertinent part, denied service connection for migraine 
headaches and vertigo.  

In January 2009, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has bilateral hearing loss that is due to any incident or 
event in active military service, and sensorineural hearing 
loss as an organic disease of the nervous system is not shown 
to have been manifested to a compensable degree within one 
year after separation from service.

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran currently suffers 
from tinnitus that is due to any incident or event in active 
military service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has migraine headaches that are due to any incident or event 
in active military service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has vertigo that is due to any incident or event in active 
military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).  

2.  Resolving all doubt in favor of the Veteran, the Board 
concludes that tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2008).  

4.  Vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2004 and July 2006 that 
fully addressed all required notice elements and were sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The RO also 
sent the Veteran a letter in August 2008 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
medical records, dated from 1987 to 2008, from private health 
care providers who treated the Veteran for various medical 
problems after he was separated from service.  The Veteran 
was also afforded VA examinations in April 2008, and he was 
given the opportunity to set forth his contentions before the 
undersigned at the Travel Board hearing in January 2009.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2008).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including sensorineural hearing loss, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.307, 3.309(a) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

The Veteran has asserted that he was exposed to significant 
noise exposure during his active military service.  He has 
reported working as a flight line mechanic for six years, 
during which time he was exposed to noise from jet fighters 
and turbine engines.  Although the Veteran reported wearing 
ear protection during service, he believes his current 
hearing impairment and tinnitus disabilities are related to 
his military service.  

The service treatment records contain several audiograms that 
were conducted while the Veteran was on active duty.  An 
October 1973 audiogram was normal but all subsequent 
audiograms revealed mild high frequency hearing loss on the 
6000 Hz frequency, which is not considered in evaluating 
hearing loss, as defined by VA.  See 38 C.F.R. § 3.385.  The 
Board notes that audiograms dated in July 1976 and October 
1977 revealed evidence of borderline, "VA-defined" hearing 
loss; however, the findings from those audiograms, or any 
other audiograms conducted during active duty service, do not 
meet the criteria sufficient to be considered hearing loss, 
as defined by VA.  See audiograms dated from October 1973 to 
October 1977.  

The service treatment records contain no complaints related 
to a hearing impairment during service; however, the Veteran 
was put on limited profile in August 1976 due to the July 
1976 audiogram, which was noted to show a significant hearing 
threshold shift.  At the January 2009 Travel Board hearing, 
the Veteran testified that he was taken off the flight line 
for almost a year but the service records show he was on 
limited profile due to his decreased hearing acuity for one 
month.  

The Veteran's separation examination is not associated with 
the evidentiary record; however, treatment records from the 
Veteran's subsequent National Guard service, which included 
periods of active and inactive duty for training, show the 
Veteran's hearing remained normal throughout.  The Board 
particularly notes that a May 1981 audiogram, which was 
conducted during the Veteran's first post-service year, was 
normal, as were all audiograms conducted thereafter.  See 
post-service audiograms dated May 1981 to January 1991.  

The first time the Veteran is shown to have hearing loss, as 
defined by VA, is at the April 2008 VA examination, which the 
Board notes is more than 20 years after he was separated from 
active duty service.  The VA audiologist reviewed the claims 
file, noted the Veteran's medical history, and examined the 
Veteran by conducting an audiogram and speech recognition 
tests.  The audiogram revealed normal hearing in the right 
ear, with mild hearing loss in the left ear at the 4000 Hz 
frequency.  Speech recognition scores were 76 percent 
bilaterally, but the VA audiologist stated that the scores 
were unreliable and unsuitable for rating purposes.  

As to the etiology of the Veteran's hearing loss, the VA 
examiner stated that he was unable to resolve the question 
without resorting to mere speculation.  The VA examiner noted 
that military noise exposure and the onset of high frequency 
hearing loss (at the 6000 Hz frequency) during service were 
conceded.  He explained, however, that the Veteran's hearing 
fluctuated during and after service and the Veteran's hearing 
was within normal limits on several audiograms performed one 
to three years after separation from active duty, which is 
inconsistent with hearing loss from noise exposure.  In this 
regard, the examiner noted that recovery years after onset is 
also inconsistent with noise-induced hearing loss or loss due 
to a concussion years earlier.  The VA examiner also noted 
the Veteran's report of wearing hearing protection during 
service and noted the other possible etiologies for his 
hearing loss, including post-service noise exposure, 
concussion, aging, and caffeine.  The VA examiner stated 
that, given the available evidence, he does not feel he can 
determine the etiology of the Veteran's in-service or current 
hearing loss or its relationship to his military noise 
exposure, or any of the other possible etiologies, without 
resort to speculation, particularly given the possible non-
organic hearing loss component to the Veteran's speech 
recognition scores on examination.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
bilateral hearing loss.  In making this determination, the 
Board notes there is no medical evidence of hearing loss, as 
defined by VA, during service, the Veteran's first post-
service year, or for more than 20 years thereafter.  In this 
regard, audiograms conducted after active duty service, dated 
from 1981 to 1991, reveal the Veteran's hearing was normal.  
The lack of evidence of a hearing impairment during service 
or for more than 20 years thereafter preponderates against a 
finding that the Veteran suffered a chronic hearing 
disability which originated in, or shortly after, service, 
and also rebuts any assertion of continuity of symptomatology 
since separation from service.  

Moreover, there is no competent medical opinion of record 
that relates the Veteran's current hearing impairment to his 
military service.  While the April 2008 VA examiner was 
unable to determine the etiology of the Veteran's hearing 
loss without resorting to speculation, the Board considers 
his opinion to be the most competent and probative evidence 
of record.  The VA examiner explained why he could not 
provide a nexus opinion, noting that the Veteran's hearing 
loss was inconsistent with noise-induced hearing loss or 
hearing loss related to a remote concussive injury, given the 
progression and fluctuation of the Veteran's hearing 
impairment during and after service.  The VA examiner also 
conceded the Veteran's military noise exposure and onset of 
high frequency hearing loss during service, but he also noted 
the Veteran's report of wearing hearing protection during 
service.  In sum, the VA examiner provided a detailed 
discussion regarding the onset and progression of the 
Veteran's hearing impairment.  While the April 2008 examiner 
did not state that it was unlikely the Veteran's current 
hearing impairment is due to service, the Board finds 
probative that no medical professional has ever related the 
Veteran's hearing loss to his military service.  

Therefore, the Board finds the most competent and probative 
evidence of record, inclusive of the service treatment 
records, post-service treatment records, and the April 2008 
VA examination and opinion, preponderates against the 
Veteran's claim of service connection for bilateral hearing 
loss.  The preponderance of the evidence is against a finding 
that the Veteran's current hearing loss is related to his 
military service, to include the noise exposure and 
concussion incurred therein.  

The only evidence of record linking the Veteran's hearing 
impairment to service consists of his own assertions.  While 
the Veteran is capable of providing evidence of the 
symptomatology that he experiences, and the Board does not 
doubt that the Veteran sincerely believes his hearing loss 
was caused by military noise exposure, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as medical etiology and causation of 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the Veteran manifested an organic disease of the nervous 
system, shown to include hearing loss, to a compensable 
degree within his first post-service year.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

In view of the foregoing, the Veteran's claim for service 
connection for bilateral hearing loss cannot be granted 
because there is no competent evidence of hearing loss during 
service or until more than 20 years thereafter and there is 
no competent medical evidence which provides a nexus between 
the Veteran's current hearing loss and military noise 
exposure.  Therefore, the Board finds the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss and, and there is no reasonable doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



B.  Tinnitus

The service treatment records reflect that the Veteran 
reported having constant ringing in his ears in July 1976, 
which he reported was due to noise exposure at work.  A 
neurological abnormality was not noted on clinical 
examination and the examining physician noted that the 
Veteran's problems were probably due to occupational hazards.  
In August 1976, the Veteran reported suffering from a buzzing 
sound that began when he suffered a concussion while playing 
football two years before.  There are no subsequent 
complaints, treatment, or findings related to ringing or 
buzzing in the Veteran's ear shown in the service treatment 
records.  Treatment records from the Veteran's National Guard 
service are negative for any complaints, treatment, or 
findings related to tinnitus.  

At the April 2008 VA examination, the Veteran reported that 
his tinnitus began in 1974, with sudden onset, although he 
could not attribute the onset to any particular event.  The 
Veteran reported that his current tinnitus is moderately 
severe and sounds like crickets.  After reviewing the claims 
file and examining the Veteran, the VA examiner stated he was 
unable to determine the etiology of the Veteran's tinnitus, 
given the available evidence.  The VA examiner conceded the 
Veteran's military noise exposure and noted the Veteran's 
reported onset in service and complaint of tinnitus 
documented in service.  However, the examiner noted that 
buzzing tinnitus, accompanied by dizziness and blurring, were 
reported after the in-service concussion, which is 
inconsistent with tinnitus from noise-induced hearing loss.  
The examiner also noted the Veteran's report of sudden onset 
of tinnitus not associated with any particular noise event, 
which is inconsistent with tinnitus from acoustic trauma.  
The VA examiner also noted other possible etiologies for the 
Veteran's tinnitus, including post-service noise exposure, 
concussion, aging, and caffeine.  In conclusion, the April 
2008 VA examiner stated that he felt he could not determine 
the etiology of the Veteran's tinnitus or its relationship to 
military noise exposure, or any of the other possible 
etiologies, without resort to mere speculation.  

Although the April 2008 VA examiner did not render an opinion 
as to the etiology of the Veteran's tinnitus, the Board finds 
the preponderance of the evidence otherwise supports the 
grant of service connection.  In this context, the Board 
finds probative that there are documented complaints of 
constant ringing and buzzing in his ears that the Veteran 
contemporaneously reported were related to his in-service 
noise exposure and in-service concussion, respectively.  In 
addition, the Veteran has reported suffering from tinnitus 
from active duty service to the present.  Because tinnitus, 
or ringing in ears, is the type of disability that can be 
observed by a lay person, the Veteran's report of ongoing 
symptoms during and since service is considered competent 
evidence of continuity of symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

No medical professional has attributed the Veteran's tinnitus 
to service, and the April 2008 VA examiner noted that the 
Veteran's current report of tinnitus sounding like crickets 
differs from his in-service report of tinnitus sounding like 
ringing or buzzing in his ear.  Nevertheless, the Veteran has 
consistently reported suffering from tinnitus since service 
and his report of symptoms is considered competent despite 
variations in the way he describes how his tinnitus 
disability is manifested.  As a result, there is reasonable 
doubt as to the question of whether the Veteran's current 
tinnitus is related to his military service, and, as such 
doubt is resolved in favor of the Veteran, the appeal is 
allowed.  

C.  Migraine Headaches and Vertigo

The Veteran has asserted that he believes his migraine 
headaches and vertigo are due to the concussion he suffered 
during military service.  The Veteran has reported that, 
after suffering the concussion, he began experiencing 
migraine headaches and vertigo.  He reports having told an 
Air Force doctor about his symptoms during service but he was 
told they would go away.  The Veteran has reported suffering 
from migraine headaches and vertigo since service to the 
present.  

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The service treatment records show that, in October 1974, the 
Veteran suffered a cerebral concussion after hitting the back 
of his head on the ground while playing football.  There are 
not many clinical findings or subjective complaints shown at 
the time of the concussion but the Veteran was hospitalized 
for two days.  In July 1976, the Veteran complained of 
dizziness and blurring of the eyes, with ringing in his ears, 
that occurred three times in the previous month.  He denied 
having headaches at that time.  No neurological abnormalities 
were noted and the examiner stated the Veteran's symptoms 
were probably ascribable to his occupational hazards.  There 
are no other complaints, treatment, or findings of headaches 
or vertigo reflected the remaining service treatment records.  

The evidence shows the Veteran's complaints of headaches and 
vertigo-related symptoms increased after he was separated 
from active duty.  Treatment records from the Veteran's 
National Guard service show he variously complained of 
headaches, dizziness, and nausea that was episodic in nature.  
See post-service medical evidence dated from March 1987 to 
January 2008.  In July 1995, the Veteran complained of 
dizziness that had persisted for four days and was provoked 
with head movement, but went away within seconds.  The 
assessment was benign paroxysmal positional vertigo.  In 
April 1996, the Veteran received a refill for medication he 
was taking for his periodic headaches and the final 
assessment migraine cephalgia.  Subsequent treatment records 
show continued complaints and treatment for migraine 
headaches and vertigo, but there is no indication as to the 
etiology of the Veteran's disabilities.  

The Veteran was afforded a VA examination in April 2008 to 
determine the likelihood that his migraine headaches and 
vertigo are related to his military service, to include 
specifically the concussion incurred therein.  The Veteran 
reported that his migraines had their onset in service and 
have gotten progressively worse.  He also reported seeing a 
private physician for migraines in 1981 or 1982.  After 
reviewing the claims file and examining the Veteran, the VA 
examiner stated that there is no evidence to support any 
relationship between the Veteran's headaches and his 
concussive injury.  The examiner stated that headaches would 
have occurred at the time of the event and not years later.  
In finding no evidence to support a finding of a headache 
condition following the 1975 concussion, the VA examiner 
stated that his opinion was based on review of the medical 
records, medical literature, and his clinical experience.  

The Veteran reported that vertigo had its onset in the early 
to mid-1990s.  He recalled an incident in Walgreens when the 
room began to spin.  He reported that the incident lasted for 
one minute.  The Veteran reported that, at times, he feels 
like he is moving and has balance issues, but he reported 
this is transient.  After reviewing the evidence of record 
and examining the Veteran, the VA examiner stated that the 
Veteran's vertigo is not caused by or the result of his in-
service concussion.  The examiner explained that, based on 
review of the medical records and medical literature, 
clinical examination of the Veteran, and his clinical 
experience, the Veteran did not have true vertigo associated 
with his in-service concussion.  The examiner noted the 
Veteran experienced dizziness during service, but this 
resolved.  He also noted the Veteran's vertigo complaints did 
not start until more than 15 years after his concussion, 
which is not consistent with concussion induced vertigo.  In 
sum, the VA examiner stated there appears to be no 
relationship between the Veteran's vertigo and concussion.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
migraine headaches and vertigo.  The service treatment 
records show the Veteran suffered a concussion during 
service; however, treatment records are negative for any 
complaints of migraine headaches or vertigo related thereto.  
The only time the Veteran is shown to complain of vertigo-
type symptoms is in July 1976 when he complained of dizziness 
associated with other symptoms; however, this complaint was 
lodged more than two years after the in-service concussion 
and the examining physician stated that the Veteran's 
symptoms were probably due to occupational hazards, not a 
previous head injury.  No chronic disorder was documented.  
In evaluating this claim, the Board finds probative that 
there are no subsequent complaints or treatment for dizziness 
during active duty service.  

The Board also finds probative that the evidence shows the 
Veteran did not begin complaining of headaches or more 
vertigo-related symptoms until after he was separated from 
active duty service.  In fact, the first diagnoses of 
migraine headaches and vertigo are reflected in the post-
service medical evidence.  See National Guard records dated 
July 1995 and April 1996.  Service connection for disability 
based upon incurrence during a period of inactive duty for 
training is not permissible under VA law.  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2008).  

In evaluating the ultimate merit of these claims, the Board 
finds most probative the opinions rendered at the April 2008 
VA examination.  As noted, the VA examiner reviewed the 
claims file, noted the onset and progression of the Veteran's 
migraines and vertigo, and examined the Veteran prior to 
finding no evidence of a relationship between his claimed 
disabilities and service.  The examiner provided a complete 
rationale in support of both of opinions, noting that 
headaches would have occurred at the time of the injury and 
not years later.  As to vertigo, the VA examiner noted that 
the Veteran's dizziness resolved during service and he did 
have true vertigo until after service.  Because the VA 
examiner reviewed the claims file, examined the Veteran, and 
provided a rationale in support of both his conclusions, the 
April 2008 VA opinions are the most competent and probative 
evidence of record with respect to the relationship between 
the Veteran's migraine headaches and vertigo and his in-
service concussion.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295, 302 (2008)(the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

The Board notes the April 2008 VA examiner limited his 
conclusion to the in-service concussion specifically, as 
opposed to the Veteran's military service in general; 
however, the Board finds the preponderance of the evidence 
does not show, nor does the Veteran allege, that his migraine 
headaches and vertigo are due to any other incident or event 
in military service.  

In summary, the Board finds there is no competent medical 
evidence that relates the Veteran's migraine headaches and 
vertigo to his military service.  The only evidence of record 
that relates the Veteran's migraine headaches and vertigo to 
military service are the Veteran's own statements.  However, 
the Veteran is not competent, as a layperson to provide an 
opinion on matters that require medical knowledge, such as 
medical etiology and causation of disability.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, 
supra.  

Therefore, based on the reasons and bases set forth above, 
the Board finds the most competent and probative evidence of 
record preponderates against a finding that the Veteran's 
migraine headaches and vertigo are related to his military 
service, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for vertigo is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


